81 F.3d 153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy W. WILLIAMS, Plaintiff-Appellant,v.U.S. DEPARTMENT OF DEFENSE;  Jimmy A. Smothermon, Director,Directorate for Retired/Annuitant Pay, DefenseFinance and Accounting Office,Defendants-Appellees.
No. 95-2500.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 2, 1996.

Jimmy W. Williams, Appellant Pro Se.  Michael Anson Rhine, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to Defendants and dismissing without prejudice his potential claims under the Federal Tort Claims Act, 28 U.S.C. §§ 2675(a), 2679(b)(1) (1988), pending exhaustion of his administrative remedies.   We have reviewed the record and the district court's opinion and find no reversible error.   The district court correctly determined that the majority of the jurisdictional bases alleged by Appellant did not apply to his claims.   Further, the court correctly determined that the FTCA claim was not exhausted.   Finally, as the court noted, to the extend that Appellant sought to raise a claim under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), his claims were too vague to state a cause of action.   Accordingly, we affirm the district court's order.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.